STONE, Judge,
dissenting.
In my judgment, the limited plea “colloquy” here is not sufficient to refute the appellant’s allegation that he was not advised of the consequences of his plea. The appellant says that he accepted the plea proposal conditioned on the sentence running concurrently with a sentence for which appellant was on parole at the time of the crime. Nothing in the record conclusively refutes this allegation. Although the record does reflect that counsel discussed the defendant’s “parole situation” with him, it is silent as to the content of that discussion. In the face of appellant’s statements in his petition, an evidentiary hearing should be held in order to determine whether appellant was sufficiently advised of the consequences of his plea. E.g., Smith v. State, 556 So.2d 804 (Fla. 2d DCA 1990).